Citation Nr: 0823237	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO. 03-28 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The appellant served on active duty from September 1971 to 
June 1973.

In August 2002, the RO denied the appellant's claim of 
entitlement to service connection for diabetes mellitus. The 
appellant disagreed with that decision, and this appeal 
ensued. 

In April 2005, the appellant had a video conference with the 
Veterans Law Judge whose name appears at the end of this 
decision.

In June 2005, the Board of Veterans' Appeals (Board) 
confirmed and continued the RO's August 2002 decision.

In January 2007, pursuant to a joint motion by the appellant 
and VA, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's June 2005 decision and 
remanded the matter to the Board for compliance with the 
instructions in the joint motion.

In June 2007, the Board remanded the case for further 
development. Following the requested development, the VA 
Appeals Management Center (AMC) in Washington, D.C. confirmed 
and continued the denial of entitlement to service connection 
for diabetes mellitus. Thereafter, the case was returned to 
the Board for further appellate action.


FINDING OF FACT

Diabetes mellitus was first manifested many years after 
service, and the preponderance of the competent evidence of 
record is negative for any findings of a relationship 
thereto.




CONCLUSION OF LAW

Diabetes mellitus is not the result of disease or injury 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that his diabetes mellitus is 
primarily the result of his exposure to Agent Orange. 
Therefore, he maintains that service connection should be 
presumed. 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.309(e).

After reviewing the record, however, the Board concludes that 
the preponderance of evidence is against a finding that the 
appellant was ever exposed to Agent Orange or that his 
diabetes mellitus is in any way related to service. 
Accordingly, service connection is not warranted.

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the appellant in the development of his claim of 
entitlement to service connection for diabetes mellitus. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise an 
appellant of the information and evidence not of record that 
is necessary to substantiate the claim. 38 U.S.C.A. § 5103; 
38 CFR § 3.159(b)(1). As part of that notice, VA must inform 
the appellant of the information and evidence he is expected 
to provide, as well as the information and evidence VA will 
seek to obtain on his behalf. See 38 U.S.C.A. § 5103; 38 CFR 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the appellant's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to an appellant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the appellant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121.

After reviewing the record, the Board finds that this case 
has been fully developed. In June 2002 , the RO informed the 
appellant of the requirements to substantiate his claim. 
Specifically, the RO notified the appellant that in order to 
establish service connection for diabetes mellitus, there had 
to be competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence). See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995). The RO also informed the 
appellant that certain disabilities could be presumed to be 
the result of herbicide exposure and requested that he 
provide the unit to which he was assigned, as well as the 
date and location of the exposure. The RO advised the 
appellant of the information and evidence he was expected to 
provide, as well as the information and evidence VA would 
seek to obtain on his behalf. 

Based on the appellant's response, VA obtained extensive 
private medical records reflecting the appellant's treatment 
for diabetes mellitus from the late 1990's through July 2003. 
None of the evidence on file, including the private medical 
records, substantiated the appellant's claim that he had been 
exposed to herbicides, including Agent Orange. Therefore, in 
June 2005, the Board denied the appeal for entitlement to 
service connection for diabetes mellitus. In that decision, 
the Board set forth its efforts to notify and assist the 
appellant with respect to his claim. 
In his July 2006 appeal to the Court, the appellant, through 
his representative, set forth a clear understanding of the 
requirements to substantiate his claim. Indeed, that appeal 
resulted in the Board's decision being vacated and remanded 
for additional development requested by the appellant. 

In August 2007, the AMC sent the appellant notice reiterating 
its duties to notify and assist him in the development of his 
claim. In particular, the AMC requested that the appellant 
provide the dates and locations where he had been exposed to 
herbicides, including Agent Orange. The AMC informed the 
appellant that with respect to his claimed exposure to 
defoliants, he could request an examination at his nearest VA 
medical facility. The AMC noted, however, that if such an 
examination had been performed the appellant should furnish 
the AMC a copy of the report of that examination or provide 
the AMC with the name and address of facility where that 
examination had been performed, as well as the date it took 
place. The AMC stated that it would then request a copy from 
that facility. 

In August 2007, the AMC also notified the appellant that once 
service connection for a particular disability had been 
established, a disability rating would be assigned in 
accordance with the criteria set forth in the VA schedule for 
evaluating disabilities. 38 C.F.R. Part 4. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
Although such notice was not sent to the appellant until 
after the initial unfavorable decision in August 2002, such 
notice timing problem constituted no more than harmless 
error. 

Despite the AMC's efforts to assist the appellant in the 
development of his claim, the appellant did not respond to 
the August 2007 notice. Therefore, VA readjudicated the claim 
based on the evidence of record. The AMC found that service 
connection for diabetes was not warranted. 

Since the Board's decision below confirms and continues the 
AMC's denial, there is no basis to assign a disability rating 
or effective date. Accordingly, any questions regarding a 
potential rating and effective date are effectively moot and 
result in no prejudice to the appellant.

Despite the foregoing notices, the appellant's representative 
contends that the development of the record remains 
incomplete. In his June 2008 presentation to the Board, he 
states that the substance to which the appellant claimed to 
have been exposed in service was not necessarily Agent 
Orange. He notes that it could have been one of many other 
toxins which were no less dangerous and could have caused the 
appellant's diabetes mellitus. Therefore, he suggests that 
the Board develop the record with respect to the possibility 
that the appellant's diabetes mellitus was the result of 
exposure to toxins other than Agent Orange. 

The representative's contentions notwithstanding, the Board 
finds that this case has been fully developed. The AMC's 
August 2007 notice referred to herbicides and defoliants in 
general, as well as to Agent Orange in particular. Moreover, 
the representative does not identify any particular records 
which could support the appellant's claim. As such, his 
request for additional development amounts to little more 
than a fishing expedition. The Court has held that the duty 
to assist is not a license for a fishing expedition to 
determine if there might be some unspecified information 
which could possibly support a claim. Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992). In this regard, VA's duty is just 
what it states, a duty to assist, not a duty to prove a claim 
with the claimant only in a passive role. Olsen v. Principi, 
3 Vet. App. 480 (1992). The duty to assist requires VA to 
"make reasonable efforts to obtain relevant records 
(including private records) that the claimant adequately 
identifies to VA and authorizes VA to obtain." 38 U.S.C. 
§ 5103A(b)(1) (emphasis added); see Loving v. Nicholson, 19 
Vet. App. 96, 102 (2005). In this case, when given the chance 
in August 2007, the appellant did not respond with any 
information or evidence. There is no reason to believe that 
the results of further development would be any more 
productive. Therefore, the representative's June 2008 request 
for still additional development is denied.

After reviewing the record, it appears that all relevant 
evidence identified by the appellant has been obtained and 
associated with the claims folder. Indeed, the appellant has 
had a meaningful opportunity to participate in the 
development of his claim of entitlement to service connection 
for diabetes mellitus. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006). Therefore, further action is unnecessary in order 
to meet VA's statutory duty to assist the appellant in the 
development of the claim presently decided. See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided). Accordingly, the Board will proceed to the 
merits of the appeal. 

Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. The resolution of this 
issue must be considered on the basis of the places, types, 
and circumstances of his service as shown by service records, 
the official history of each organization in the which the 
claimant served, his medical records and all pertinent 
medical and lay evidence. Determinations relative to service-
connection with be based on a review of the entire evidence 
of record. 38 C.F.R. § 3.303. 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). Service connection may, however, be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d). 

For certain disabilities, such as diabetes mellitus, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the 
appellant's discharge from service. 38 U.S.C.A. § 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309. Such a presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307. 

The appellant does not contend, and the evidence does not 
show, that diabetes mellitus was initially manifested in 
service or during the first year after his discharge from 
service. Although the appellant currently has diabetes, an 
historical note on a May 2001 treatment record from S. R. H., 
M.D. shows that such disability was not reported until 1997. 
In any event, there is no evidence that it is directly 
related to service. Accordingly, service connection is not 
warranted on that basis.

The primary thrust of the appellant's contentions is that his 
diabetes is the result of his exposure in service to 
herbicides, including Agent Orange. Therefore, he maintains 
that service connection should be presumed.

Under VA law and regulations, Type II diabetes mellitus, is 
presumed to be the result of exposure to herbicides, such as 
Agent Orange. 38 C.F.R. § 3.309(e). Veterans who served in 
the Republic of Vietnam are presumed to have had such 
exposure. 3.307(a)(6)(iii). Veterans who were otherwise 
exposed to such herbicides may also take advantage of those 
presumptive health effects. However, unlike Vietnam veterans, 
they are required to prove that they were, in fact, exposed 
to herbicides during their military service. 38 C.F.R. 
§ 3.307(a)(6)(iii).

The appellant did not have service in the Republic of 
Vietnam. However, during his video conference before the 
undersigned Veterans Law Judge, he testified that he had been 
exposed to Agent Orange during training in the continental 
United States. He stated that he had participated in 
exercises simulating combat in Vietnam and that helicopters 
would spread a substance with resulted in defoliation of the 
affected area. Although Vietnam veterans had reportedly told 
him that the substance was Agent Orange, he acknowledged that 
he had no first hand knowledge in that regard. Moreover, he 
has submitted no information or evidence to verify the 
claimed exposure or to permit further inquiry. In fact, a 
response from the National Personnel Records Center, dated in 
August 2002, indicates that it has no records that the 
appellant was exposed to herbicides in service. Absent proof 
that the appellant was, in fact, exposed to herbicides during 
military service, the Board cannot presume that his diabetes 
is the result of such exposure. Accordingly, service 
connection is not warranted on that basis.

Although the appellant is entitled to consideration under the 
law and regulations governing presumptive service connection 
for diabetes mellitus, the failure to meet those requirements 
is not dispositive. He may still show a direct link between 
the disability in question and service. Combee v. Brown. 34 
F.3d 1039, 1042 (Fed. Cir. 1994). As noted above, however, 
considerations of direct service connection have been 
unavailing. 


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


